Citation Nr: 0021911	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed as a residual of exposure to mustard gas.

2.  Entitlement to service connection for a neurological 
disorder claimed as a residual of exposure to mustard gas.

3.  Entitlement to service connection for a chronic 
respiratory disorder claimed as a residual of exposure to 
mustard gas.

4.  Entitlement to service connection for a vision disorder 
claimed as a residual of exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  The Board in March 
1997 remanded the case for further development.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
psychiatric disorder, claimed as a residual of exposure to 
mustard gas, is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  A neurological disorder identified as peripheral/diffuse 
neuropathy, claimed as a residual of exposure to mustard gas, 
is not shown to have been present inservice or until many 
years after service, and such disorder has not been linked to 
drop test exposure to mustard gas in service.

3.  A chronic respiratory disorder claimed as a residual of 
exposure to mustard gas is not shown to have had its 
inception in service; full body exposure to mustard gas is 
not shown to have occurred in service.

4.  The claim of entitlement to service connection for a 
vision disorder, claimed as a residual of exposure to mustard 
gas, is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder claimed as a residual of exposure to 
mustard gas is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  A chronic neurological disorder, claimed as a residual of 
exposure to mustard gas, was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2000);  38 C.F.R. §§  3.303, 
3.307, 3.309, 3.316 (1999).

3.  A chronic respiratory disorder, claimed as a residual of 
exposure to mustard gas, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991);  
38 C.F.R. §§  3.303, 3.316 (1999).

4.  The claim of entitlement to service connection for a 
vision disorder claimed as a residual of exposure to mustard 
gas is not well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that the 
examination in 1953 for military service was unremarkable 
except for chest x-ray evidence of increased hilar markings 
and calcified gland bilateral.  
Distant vision was 20/20 in both eyes and near vision was not 
tested.  In May 1954 he was treated for an ulceration of the 
left forearm, 11/2 cm. in diameter, that "as stated by E.M." 
apparently occurred during a demonstration in "CBR 
instruction".  The March 1955 separation examination shows 
the lungs, eyes, neurologic, and psychiatric status 
clinically evaluated as normal.  A chest x-ray was read as 
negative.  Bilateral distant and near vision was reported as 
20/20 and J-1, respectively.  

A physician with the veteran's employer wrote early in 1959 
that the veteran had been seen twice in 1957, and complained 
of chest pain, fast pulse and a smothering feeling.  No 
diagnosis was reported.

The service medical records show the veteran was examined in 
March 1961 and found to have normal eyes, lungs, neurologic 
and psychiatric status on the clinical evaluation.  Vision 
was as reported on the 1955 examination.  A chest x-ray was 
obtained.  The examination report shows "none" entered in 
the summary of defects and diagnoses.  The medical history 
was pertinently unremarkable.  The RO requests to the service 
department in 1993 and 1997 did not produce any additional 
records.

The veteran in 1993 filed his claim with VA for claimed 
residuals of mustard gas exposure.  He said that the left arm 
was burned from mustard gas in 1954, and that he had 
respiratory problems and unexplained nerve pain in the arms, 
neck, shoulders, feet and legs.  In a VA questionnaire he 
claimed that stress disorder, concentration problems, nerve 
inflammation, bronchitis, pneumonia, left arm ulcer, blurred 
vision and depth perception problems were due to mustard gas 
exposure in 1954. 

The medical evidence received with this claim consisted of 
reports dated from 1978 to 1980 from HRH, M.D., that show 
diagnoses of passive dependent personality and 
psychophysiologic musculoskeletal disorder with mild residual 
traits of depressive neurosis.  The veteran indicated in a 
1978 report that, in essence, he had been well until 
initially injured in a late 1972 automobile accident. 

The records received from the Social Security Administration 
(SSA) as a result of the Board remand duplicated much of the 
evidence on file for this period of time.  The two volumes of 
medical evidence compiled for the veteran's SSA claim are 
summarized in the SSA Administrative Law Judge decisions in 
1979, 1981 and 1989, and the decision of a United States 
District Court in 1990. 

The record was supplemented with reports from JLC, M.D., 
which show diagnoses of major depression and psychological 
factors affecting physical condition in 1987 and 1989.  
Records from Westmoreland Clinic mention bronchitis on one 
occasion in 1988.  HCP, M.D., reported a several year history 
of cervical pain and myalgia and the impressions of cervical 
degenerative joint disease and generalized musculoskeletal 
pain.  CMR, M.D., reported in 1992 that the veteran was seen 
for symptoms of bronchitis late in 1992, and that he had 
several episodes of bronchitis in the past.  He was reported 
to have had severe pneumonia as a child and to have smoked 
cigarettes for 18 years until 1968.  The diagnostic 
impression was bronchitis with mild restrictive airway 
disease.  The records received from the Eugene Clinic show in 
1971 his complaints of blurred vision, dizziness on arising 
and numb toes were attributed to "ATS" and occipital 
neuralgia.  Other reports through 1990 are pertinently 
unremarkable.  

On VA examination in 1993 the veteran recalled that in 
service he developed severe blisters of the left forearm 
where a liquid form of mustard gas was applied as part of a 
special test to learn decontamination procedures.  He 
recalled developing pain in his neck and feet in the early 
1960's, and in approximately 1977, pain developed in the 
hands, feet, shoulders and arms.  Regarding chronic 
bronchitis, the examiner said that the veteran did not have 
any unusual respiratory exposure to mustard gas, except as 
part of basic training to identify mustard gas.  It was 
reported that he previously had episodes of pneumonia most 
recently 10 years before.  

The examiner referred to a normal pulmonary function test 
from early 1993.  The examiner diagnosed residuals of skin 
exposure to mustard gas, "possibly" (hand written 
annotation) peripheral neuropathy and scars of the left 
forearm.  

The report also contains the hand written annotation, 
apparently by the examiner, stating "(I cannot find 
information linking neuropathy to mustard gas)".  The 
examiner also diagnosed chronic bronchitis, etiology 
undetermined, possibly secondary to mustard gas (absorbed 
systemically).  

The August 1995 RO hearing transcript (T) shows the veteran 
recalled the outdoor decontamination exercise where mustard 
gas was applied to his left forearm with a Q-tip, and that he 
was hospitalized after blisters developed at the site of 
application.  He also recalled another gas exposure on an 
obstacle course, which he thought was mustard gas (T 4-5, 7-
8, 10-11).  He recalled respiratory problems in 1960, and 
around 1974 having problems with stress, headaches, impaired 
concentration (T 13, 15-16).  The veteran said a VA examiner 
thought his symptoms were consistent with long term effects 
of mustard gas (T 21).  At the hearing, the veteran submitted 
a copy of Veterans at Risk: The Health Effects of Mustard Gas 
and Lewisite (1993) for the record.

Received at the hearing was a 1995 letter from Dr. C. who 
wrote that the veteran had a positive history of mustard gas 
exposure in service, and that he had service-connected injury 
from mustard gas exposure burns on the left forearm.  Dr. C. 
reported that he had treated the veteran for a depressive 
disorder related to stressors he experienced at work, and 
that the veteran also complained of problems of a 
cardiovascular, respiratory and musculoskeletal nature.  

Dr. C. said he had reviewed Veterans at Risk: The Health 
Effects of Mustard Gas and Lewisite, and articles from a 
hospital library (appended to the letter) on the long term 
effects of mustard gas and lewisite, and that there may be a 
connection between some if the veteran's subjective 
complaints of cardiovascular, respiratory and musculoskeletal 
symptomatology as long term consequences of exposure.  Dr. C. 
said that he did not know how such a relationship could be 
ruled in or out at this time, though it appeared a thorough 
history of his needs for medical treatment since the time of 
exposure should be obtained and reviewed before the claim is 
denied out of hand.  

The veteran also submitted references from the Health 
Reference Center regarding mustard gas, a newspaper article 
and a magazine article about mustard gas experiments in World 
War II.  He provided the reply he received from the National 
Personnel Records Center in response to a request for 
personnel records.

On a VA general medical examination in July 1997, the 
application of mustard gas to the veteran's left forearm in 
service was once again recalled, as was his recollection of 
the odor.  He also recalled another exposure in basic 
training that he said was not unusual, this was only 
breathing the gas to identify it before applying a gas mask.  
His most recent episode of pneumonia was 13 years earlier.  
He reported having a chronic cough that was productive at 
times of shortness of breath associated with episodes of 
acute bronchitis.  It was reported that he smoked for several 
years in the late 1950's.  After examination, the examiner 
reported status post topical exposure to nitrogen mustard 
with residual scars of the left forearm, and status post 
inhalation of liquid form of nitrogen mustard, residual 
chronic bronchitis, and intermittent asthma associated with 
chronic bronchitis.  

After review of the chest x-ray and pulmonary function test 
report, the examiner added status post pneumonitis times 7 to 
the diagnosis.  The examiner stated that it was impossible to 
determine currently how much nitrogen mustard in gaseous form 
the veteran inhaled from the liquid placed on his arm for the 
test indicated in the history.  The examiner opined that it 
was as likely as not that this could have caused chronic lung 
irritation, but that it would require an armed forces expert 
on chemical warfare to give a more definitive answer.

A VA respiratory examination conducted in 1998 shows the 
veteran recalled two occasions when mustard gas was applied 
to the skin.  The examiner noted the veteran's history from 
the interview and review of the record, and noted the recent 
normal pulmonary function test and the chest x-ray.  In 
summary, the examiner's impression was that the veteran may 
have mild restrictive airways disease or asthma manifested by 
winter seasonal cough and breathlessness, and possible 
purulent bronchitis as documented in the record.  

The examiner opined there was no strong evidence to support 
the diagnosis of asthma except for mild wheezing on one or 
two occasions in the record.  The examiner saw no 
relationship between the veteran's present condition and 
military service, specifically his exposure to mustard gas.  

A VA psychiatric examiner in 1998 noted the veteran's 
recollection of his psychiatric history, the treatment for 
mustard gas burns in service, and current complaints of 
chronic pain and depression.  The examiner noted that the 
veteran said his present symptoms were probably due to 
mustard gas, but that he really had no idea, and that there 
was "no other explanation besides the gas".  The diagnoses 
were major depression in remission and chronic and severe 
pain in soft tissues. 

A VA social worker interview in 1998 once again noted the 
mustard gas exposure was recalled as being swabbed twice in 
the wrist area.  The veteran described a significant reaction 
that involved systemic poisoning and secondary problems that 
continued to the present time.  The diagnostic impression was 
mild depression, rule out adjustment disorder secondary to 
death of wife.

A neurology examiner in 1998 reported that the veteran told 
of being exposed to a "dab" of mustard gas on his left 
forearm region, and that blistering occurred after a second 
application.  He recalled the onset of pain throughout the 
entire spine in the 1960's, and then as it manifested in 
other areas.  The examiner's impression was probable 
bilateral ulnar neuropathy, perhaps on a compressive and/or 
chronic overuse syndrome, and rule out lumbosacral 
neuropathy.  The examiner said that he did not see anything 
that would suggest a more diffuse neuropathy as might be seen 
with mustard gas exposure.  After nerve conduction testing 
was reviewed, the examiner said there was noting in what had 
been done to date that would suggest a diffuse neuropathy as 
might be seen with mustard gas exposure.

The eye examiner in 1998 recorded essentially the same 
recollection of the veteran's exposure to mustard gas by 
application to the left forearm.  The examiner reported that 
the veteran's ocular tissue was not exposed to this agent.  


Examination found normal cornea bilaterally.  The diagnoses 
were refractive error with best corrected visual acuity of 
20/25 in the right eye, and 20/50 in the left eye; slightly 
decreased distance vision acuity of the left eye with no 
etiology seen but probably on the basis of cataract; early 
senile cataracts of both eyes and no evidence of ocular 
pathology relating to exposure to mustard gas.

A VA pulmonary disease physician in early 2000 reviewed the 
veteran's record in regard to the claim that bronchitis, 
asthma and reactive airway disease were due to mustard gas 
exposure in military service.  The veteran's description of 
the exposure was noted as well as the respiratory 
observations, examination findings and x-ray and pulmonary 
function.  The examiner felt it was highly unlikely that the 
veteran's symptoms were due to mustard gas exposure.  The 
examiner said there was no hard evidence for respiratory 
dysfunction or disease with the possible caveat that he could 
have mild asthma, although not convinced of this after review 
of the record.  

The rationale against mustard gas was explained on the basis 
of the veteran's nonspecific symptoms that could have just as 
likely evolved because of his smoking history or periodic 
infections.  The examiner said the intermittent nature of the 
cough was consistent with recurrent viral infections.  The 
examiner stated further that the veteran could have mild 
asthma which occurred in five percent of the population, so 
again there was no reason to invoke toxic exposure to explain 
his symptoms.  

The examiner cited to a journal reference that evidence from 
mustard gas exposure was associated with considerable sputum 
production, air flow obstruction (reduced FEV1) and reduced 
diffusing capacity for carbon monoxide (Dlco).  The examiner 
did not believe the veteran's history of intermittent cough 
without reduction in FEV1 and Dlco was consistent with 
mustard gas exposure of significant enough degree to cause 
chronic symptoms.  



Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for organic disease of the 
nervous system or psychosis although not otherwise 
established as incurred in service if manifested to a 
compensable degree within 1 year from the date of separation 
from service provided the period of service and rebuttable 
presumption provisions of § 3.307 are also satisfied.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999), King v. Brown, 5 
Vet. App. 19, 21 (1993).

Exposure to mustard gas while participating in full-body, 
field or chamber experiments to test protective clothing or 
equipment during World War II, together with the development 
of a chronic form of any of the following conditions 
manifested subsequent thereto, is sufficient to establish 
service connection for that condition: Laryngitis, 
bronchitis, emphysema, asthma, conjunctivitis, keratitis, and 
corneal opacities.  38 C.F.R. § 3.316, effective on July 31, 
1992, added 57 Fed. Reg. 33877 (July 31, 1992). 

Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military 
service under the circumstances described below together with 
the subsequent development of any of the indicated conditions 
is sufficient to establish service connection for that 
condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin.
(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See Sec. 3.301(c)) or there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition (See Sec. 3.303).  38 C.F.R. § 3.316, effective 
January 6, 1993, 59 Fed. Reg. 42497-500 (August 18, 1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

Section 5107(a) of title 38, U.S. Code, provides that person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, that is, a 
plausible claim, or one that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

A claim well grounded on one theory, the mustard gas exposure 
presumption for example, is also considered to be well 
grounded on the theory of direct incurrence.  Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000).  The representative's 
argument directed to a duty to assist is noted.  However, the 
Board must point out that it was the holding in Morton v. 
West, 12 Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

The Board also finds that as a result of the development 
completed in this case there is no further duty to assist the 
appellant with regard to the development of his claim.  The 
Board in remanding the case sought to ensure he was afforded 
due process in view of the information on file.  In view of 
the record, the Board asked for and received VA medical 
opinions.  

In obtaining these opinions, the Board in effect recognized 
the medical issue in the case.  The Board observes that the 
RO made a diligent effort to obtain an adequate record.  The 
RO did complete the actions requested and the Board has not 
been alerted to evidence probative in the determination that 
is likely available but that has not as yet been obtained.  
The Board must observe that the VA opinions are comprehensive 
and took into account the veteran's medical and pertinent 
treatment history.  It appears the examiners responded 
adequately.  

In view of the development that has been completed, the Board 
is left with the belief that the record is sufficient for an 
informed evaluation, without any potential prejudice being 
called to its attention.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The 
RO had undertaken the task of assisting the veteran to locate 
additional service medical records regarding mustard gas 
exposure and has, in the Board's opinion, met any preliminary 
duty to assist required in such circumstances.  Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).

The changed regulations regarding mustard gas exposure claims 
were effective soon after the veteran filed his claim in 
early January 1993.  He is entitled to have his claim 
adjudicated under the provisions that are more favorable to 
him.  The changes effective in January 1993 expanded the 
class of eligible claimants this version of the regulation is 
clearly more favorable.  See Karnas v. Derwinski, 1 Vet. App. 
301 (1991).

The quality and quantity of the evidence required to meet the 
statutory burden of establishing a well-grounded claim will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  

In order for a claim to be well grounded, there generally 
must be (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability. Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

This burden, though rather low, is relaxed more in certain 
instances that provide for presumptive service connection 
where certain statutory requirements are met.  Hensley v. 
West, 212 F.3d 1255 (Fed. Cir. 2000).  

Pertinent to the matter at hand, 38 C.F.R. § 3.316 provides 
for presumptive service connection for certain diseases when 
a veteran has experienced exposure to mustard gas and/or 
Lewisite during military service.  When a veteran has had 
full body exposure to nitrogen or sulfur mustard during 
active military service, the subsequent development of 
chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or squamous cell carcinoma of the skin is presumed 
service connected.  38 C.F.R. § 3.316(a)(1).  




When a veteran has had full body exposure to nitrogen or 
sulfur mustard or Lewisite during active military service, 
the subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease is presumed service connected.  38 C.F.R. § 
3.316(a)(2).  

When a veteran has had full body exposure to nitrogen mustard 
during active military service, the subsequent development of 
acute nonlymphocytic leukemia is presumed service connected. 
38 C.F.R. § 3.316(a)(3).  Thus, to establish a well-grounded 
claim for any of the conditions specified in 38 C.F.R. § 
3.316, a claimant need only show (a) that he or she currently 
suffers from that condition, and (2) that he or she had full 
body exposure to the appropriate specified agent.  See 
Pearlman v. West, 11 Vet. App. 443 (1998). 

The Board finds that the veteran has failed to present 
medical evidence that he currently suffers from an eye or 
psychiatric disorder linked to service on the basis of his 
mustard gas exposure.  He has been examined for an eye 
disability and the examiner concluded that he did not have 
any disorder related to mustard gas exposure.  The examiner 
reported normal corneas and the veteran did not report full 
body exposure.  In fact his often repeated recollection to 
examiners was of drop test exposure and perhaps another sniff 
test exposure.  

Accordingly, the veteran has failed to present well-grounded 
claims since he failed to meet essential elements necessary 
to well ground the claims.  He does not have an eye 
disability linked to mustard gas exposure and the examiner 
made a specific finding that the eyes were not exposed.  The 
SSA record is extensive and mentions psychiatric disability 
many years before the veteran thought of the mustard gas 
claim, and no examiner since he filed the claim has related 
the currently diagnosed major depression to service based 
upon claimed mustard gas exposure or any other basis.  

The Board reviewed, but did not list, nor is the Board 
required to report, in detail every piece of evidence in the 
extensive SSA record or otherwise.  Collectively the record 
shows a long-standing history of psychiatric complaints many 
years after service with no link to service.  See Gonzales v. 
West, No. 00-7018 (Fed. Cir. July 12, 2000).  

The veteran has failed to present any medical evidence that 
either disorder is causally related to his military service.  
Dr. C's. statement in 1995 was rather equivocal, and it did 
not mention the eye or psychiatric disorders as possibly 
related to mustard gas exposure.

As for the medical literature and other supplementary text 
references, the Board must observe that in order to establish 
service connection by means of a medical treatise, the 
treatise evidence must "not simply provide speculative 
generic statements not relevant to the veteran's claim", 
Wallin v. West, 11 Vet. App. 509 514 (1998).  

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board finds that 
none of the treatises submitted have the requisite "degree of 
certainty" required by Wallin and Sacks, supra; see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded").  The medical 
reference evidence does not serve to link less extensive 
exposure to mustard gas such as the veteran experienced, and 
claimed disabilities.  


Regarding the claims for service connection for neurological 
and respiratory disorders, the VA opinion in 1993 serves to 
well ground the claims.  However, regarding a respiratory 
disorder, the Board must observe initially that the veteran's 
often recounted history to examiners does not serve to 
establish full body exposure, which is an essential element 
to invoke the presumption for service connection under 
section 3.316.  The drop test and oral ingestion were 
rejected as less extensive exposures than contemplated in the 
liberalized regulation.  The studied exposures were much more 
extensive.  See 59 Fed. Reg. 42499 (Aug. 18, 1994).  

Further, VA physicians specializing in respiratory disorders 
reviewed the claim in 1998 and 2000, and did not concur with 
the earlier VA opinions in 1993 and 1997 that in essence 
relied upon the evidence of drop test exposure, which is not 
acceptable for the application of section 3.316.  In 
addition, the respiratory disease examiners, collectively, 
offered reasonably based opinions against service connection.  
The opinion in early 2000 also cited a journal reference and 
a careful review of the record to distinguish the veteran's 
presentation from one that would likely have resulted from 
mustard gas exposure.  

The examiners in 1993 and 1997 did not provide supporting 
literature, and Dr. C's. literature appeared to discuss the 
recognized relationship of disorders to extensive exposures.  
The examiner in 1997 opined that the exposure "could have 
caused" chronic lung irritation and, in 1993, it was opined 
that chronic bronchitis was "conceivably" related to such 
exposure.  The recent examinations reasonably call into 
question whether the veteran has a chronic respiratory 
disability.  As with any piece of evidence, the credibility 
and weight to be attached to a medical opinion is an 
adjudication determination.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

Greater weight may be placed on one physician's opinion than 
on another's, depending on factors such as reasoning employed 
by the physicians and whether or not, and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  For the 
reasons stated, the Board places significant weight on the 
medical opinions in 1998 and 2000, and finds that the 
evidence preponderates against service connection for a 
claimed respiratory disability.  

The veteran's neurological disability is identified as 
peripheral neuropathy.  The evidence in 1993 viewed liberally 
was felt to be sufficient to well ground the claim.  Viewed 
liberally, the initial conclusion of the VA examiner in 1993 
supports the rather low threshold.  However, on further 
review, that examiner conceded he could find no information 
linking peripheral neuropathy to mustard gas.  

Thereafter, in 1998, a neurologist found no evidence of a 
disability linked to mustard gas exposure after completing a 
comprehensive assessment.  Neither has the veteran offered 
any evidence to link neuropathy to military service on a 
direct or presumptive basis without benefit of the provisions 
for mustard gas exposure.  Thus, the record, viewed 
objectively, is found to preponderate against the claim.  Dr. 
C. in 1995 did not refer to any neurological residuals as 
possibly linked to the veteran's mustard gas exposure. 

The Board did not explicitly find all the claims well 
grounded when the case was remanded for additional 
development.  On review, the Board has determined that the 
claims for service connection for eye and psychiatric as 
secondary to mustard gas exposure are not well grounded.  The 
argument of prejudicial error in such circumstances where the 
RO and the Board have decided differently on the matter of 
well groundedness has been confronted by the Court and 
rejected.  The Board will rely on the rationale found in 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999), see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for a psychiatric disorder, 
claimed as a residual of exposure to mustard gas, the appeal 
is denied.

Entitlement to service connection for a neurological 
disorder, claimed as a residual of exposure to mustard gas, 
is denied.

Entitlement to service connection for a chronic respiratory 
disorder, claimed as a residual of exposure to mustard gas, 
is denied.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a vision disorder, 
claimed as a residual of exposure to mustard gas, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 19 -


- 1 -


